The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the Applicant’s After Final Response filed on September 8, 2021 and the previous Notice of Allowance mailed on September 30, 2021. 
A review of the record shows that the claims submitted on September 8, 2021 listed two claims with the claim number 23.  Thus, this corrected Notice of Allowance will renumber the claims to correct the error. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
--Please change the second occurrence of claim number 23 to claim 24.--   
Claims 24-35 will be renumbered respectively to claims 25-36 respectively. 


Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,825,774 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.

Response to Arguments
Reissue Declaration
	In view of the corrected Reissue Declaration, the Examiner will withdraw the previous rejection. 

Amendments

	In view of the claim amendment, the Examiner agrees with the Applicant that the amendments overcomes the previous rejections and objections to the claims. 
Terminal Disclaimer
The terminal disclaimer filed on September 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of RE47279 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 18-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not specifically disclose the text-form message relates to a current session and a current stage of the current session within a predefined dialog including a plurality of stages in which the current stage of the predefined dialog determines a sender address of the text-form query message, wherein the sending comprises altering the sender address of the text-form query message, and wherein the altered sender address is determined based on a combination of a session number of the current session and the current stage of the current session.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferee:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992